Gray, J.
The testator, in the fifth clause of his will, by directing his executors to procure a suitable residence for his daughter Julia at an expense not exceeding six thousand dollars, and to hold the same in trust for her and her son William “ during their lives; ” and, “ upon the decease of both,” devising said property over; clearly gave that daughter and her son an interest during their joint lives and the life of the survivor, which on her death before the testator’s did not lapse, but went to her son for life. Prescott v. Prescott, 7 Met. 141. Loring v. Coolidge, 99 Mass. 191. This devise to William was not varied by the-second codicil, which mentioned the death of his mother, increased a bequest made to his father by another article of the will, and one made to the Warren Academy by the first codicil, and expressly confirmed the will and the first codicil in all other respects. * ' Decree accordingly.